This is an appeal by an employer and its insurance carrier from a decision' and award of the Workmen’s Compensation Board in favor of the father, mother, two minor sisters and a minor brother of the deceased employee. The dependency of the father is the sole issue raised. The deceased was twenty-five years of age and was engaged as an employee in the manufacture of gypsum products. On November 9,' 1946, while working in a mine in the regular course of his employment, he was struck by a rock which fell from the ceiling and sustained accidental injuries in the nature of a crushed head and death resulted immediately. The father of decedent, because of illness, was unable to perform his regular work as a coremaker. He had been ill and under the doctor’s care for the last five or six years suffering from circulatory asthenia characterized by vacillating blood pressure and great weakness. His average earnings amounted to $15.86 a week. The deceased son’s average weekly wage was $67, and his net take-home pay was $55 a week. He contributed to the support of his family $25 a week and purchased groceries to the amount of $4 or $5 each week. The expenses necessary for the maintenance of the home and food amounted to approximately $1,716 a year. After the death of the son, the father and his family were reduced to a standard of living lower than the standard to which they were accustomed prior thereto. (Matter of Horn V. Curtiss-Wright Gorp., 271 App. Div. 1033, affd. 297 N. Y. 667.) The board found that the father and his family were dependent on the deceased employee at the time of his death. The evidence sustains the finding of the board. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffernan, Brewster, Russell and Deyo, JJ.